Citation Nr: 1706004	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 until November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his representative testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in April 2015 and September 2016.  The claim has since returned for further appellate consideration.
 

FINDINGS OF FACT

1.  Hearing loss for VA disability purposes was not manifested during service. 

2.  Hearing loss for VA disability purposes did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service, to include claimed noise exposure therein.


CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided August 2009 and February 2010 pre-adjudicatory letters to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, the Veteran's statements in support of the claim, and the hearing transcript.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded a VA audiological examination in February 2010, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, multiple addendum opinions were requested.  Collectively, the medical evidence is adequate for the Board to make an informed decision.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the February 2015 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his hearing loss disability is related to service.  Moreover, there is no prejudice to the Veteran due to any error, as the Board remanded the case twice subsequent to the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Laws and Regulations - Service Connection

The Veteran asserts that he has bilateral hearing loss as a result of his active service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran in this case is currently diagnosed with sensorineural hearing loss in both ears.  Therefore, the provisions under 38 C.F.R. § 3.303 (b) and Walker are for application.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he attributes to noise exposure during active service.

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  However, hearing loss does not necessarily equate as to a "disability" for VA purposes.  McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016) (holding when a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385 , the veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

During the course of this appeal, the Veteran was afforded a February 2010 VA audiology examination.  The Veteran stated that his bilateral hearing loss was due to noise exposure in service.  He reported military noise exposure without wearing hearing protection from building water tanks and weapons firing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
65
75
LEFT
50
60
60
65
65

Speech recognition score was 96 percent in his right ear and 92 percent in his left ear.  The VA examiner diagnosed moderately severe sensorineural hearing loss in both ears.  The examiner noted the Veteran's military occupational specialty (MOS) as military police and incorporated it into her rationale.  Thus, the examiner concluded it is less likely than not that the Veteran's hearing loss is related to noise exposure while on active duty as a military police due to his hearing being within normal limits bilaterally upon separation from service.  See November 1969 Report of Medical Examination.

The results of the February 2010 audiogram show hearing loss for VA disability compensation purposes.  However, additional evidence was introduced into the record after the examination.  First, the Veteran's MOS as military police, which the Veteran reported, was incorrect.  His DD-214 shows that he served as a construction worker.  Second, the Veteran has since reported additional sources of noise exposure, including rifle fire, field artillery, and explosions.  Since the Veteran's incorrect MOS factored into the basis of the examiner's rationale and ultimate conclusion and additional noise exposure has been reported, the opinion is inadequate.  Consequently, in April 2015, the Board remanded the matter for an addendum opinion to determine the nature and etiology of his bilateral hearing loss disability.  

In September 2015, a VA audiology examiner provided an addendum opinion based on a review of the record.  The examiner noted that more recent relevant hearing sensitivity studies addressed neural changes and not threshold sensitivity, which remains the "gold standard" for quantifying noise injuries to humans.  However, the Institute of Medicine (IOM) has stated there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  IOM's study found a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Further, the study stated if hearing thresholds are normal or there is no evidence of permanent threshold changes during military service, then there is no direct evidence of a link between the current hearing loss and in-service events.  Thus, hazardous noise exposure does not necessarily cause noise induced hearing loss.  

The examiner opined only the IOM study provided appropriate rationale about changes in hearing sensitivity.  Since the Veteran's service treatment records (STRs) indicate hearing sensitivity within the normal limits at enlistment and separation with no significant threshold shifts and there no evidence of noise-induced hearing loss, the examiner concluded that the onset of the Veteran's hearing loss was sometime after active service.  Based on the objective evidence (audiograms), the examiner found there is no evidence to show the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  The examiner opined that the Veteran's hearing loss is less likely as not the result of military noise exposure.

The claim returned to the Board after the September 2015 addendum opinion.  In August 2016, the Board remanded the claim after finding the Veteran had a preexisting bilateral hearing loss disability.  However, as the McKinney case makes clear, the Veteran should be considered sound upon entrance to service.  Thus, on further review, the Veteran's disability did not preexist service.  An additional addendum opinion was requested with the August 2016 remand.  

The September 2015 VA audiology examiner provided the additional addendum in September 2016, after further review of the Veteran's file.  The examiner found the STRs indicated there was no preexisting bilateral hearing loss disability.  The Veteran's "preexisting" hearing was "unlikely" increased at all during or because of military service, noting that no preexisting hearing loss or significant threshold shifts were present during service.  The examiner specifically noted:

      The Institute of Medicine (2006) stated there was insufficient scientific
      basis to conclude that permanent hearing loss directly attributable to noise
exposure will develop long after noise exposure. The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely". Based on the
      objective evidence (audiograms), there is no evidence on which to conclude
      that the veteran's current hearing loss was caused by or a result of the
      veteran's military service, including noise exposure.

With that conclusion, the examiner opined the Veteran's hearing loss is less likely as not the result of military noise exposure.  Thus, the examiner found the record shows the onset of the Veteran's hearing loss was after service.  

As reflected above, the results of the February 2010 VA audiogram demonstrate that the Veteran has a current hearing loss disability in both ears that meets VA standards under 38 C.F.R. § 4.85.  Therefore, he satisfies the first element of a service connection claim in both ears- a current disability.

The Veteran relates his current hearing loss to military noise exposure without hearing protection and he is competent to do so as he would have personally observed the noise.  Although the Veteran incorrectly reported his MOS as military police during the February 2010 VA audiology examination, he clarified his statement at the hearing.  The Board finds this consistent with the Veteran's reports of only occasionally watching some of the men who were under arrest coming out of cell blocks during service.  See Hearing Transcript at 7-8.  The Board has no reason to doubt the credibility of his statement about noise exposure.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

However, the Veteran does not satisfy the third element because there is no competent evidence of a nexus between his bilateral hearing loss and service.  

The Board has reviewed his STRs and finds no complaints or treatment for hearing loss.  On his September 1968 entrance examination, his audiometric results had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
10
LEFT
25
20
25
N/A
15

On his separation November 1969 Report of Medical History, the Veteran affirmatively denied ear, nose, or throat trouble, and hearing loss.  At the separation examination, clinical evaluation of the ears was normal and hearing loss was not noted.  The November 1969 Report of Medical Examination's audiometric results had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
20
LEFT
5
5
15
N/A
15

Although the absence of sufficient hearing loss during service to satisfy the requirements of § 3.385 is not a bar to service connection under Hensley, the first documented complaint of any hearing problems is not shown in the record until April 2004, approximately 35 years after the Veteran's discharge from active service.  See April 2004 VA treatment records.  Thus, there is no evidence of the Veteran having sensorineural hearing loss in both ears for disability purposes, within one year of his separation from service.

The September 2015 VA examiner opined that the Veteran's hearing loss is less likely as not related to his military service because of the lack threshold changes during service and the prolonged delay in onset after service.  She noted that he enlisted and discharged with normal hearing bilaterally and there was no significant shift in his hearing during his military career.  In addition, the examiner highlighted the IOM panel's conclusion that a prolonged delay in the onset of noise induced hearing was unlikely.  She concluded that while the Veteran's in-service incidents of artillery explosions, rifle fire from training, constant exposure to loud noise from heavy vehicles, and power tools could result in or aggravate his current hearing loss, the record clearly indicates that such a result or aggravation did not occur in this case.  

The Veteran, as a lay person, is competent to report observable symptoms of hearing loss in his ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and determined through audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the September 2015 medical opinion, as a whole, highly probative on the question of a nexus between current disability and in-service injury, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bilateral hearing loss and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current bilateral hearing loss disability is related to service.  38 C.F.R. §§ 3.303, 3.385.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


